NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 14a0726n.06

                                          No. 13-2347
                                                                                       FILED
                         UNITED STATES COURT OF APPEALS                          Sep 16, 2014
                              FOR THE SIXTH CIRCUIT                          DEBORAH S. HUNT, Clerk


UNITED STATES OF AMERICA,                              )
                                                       )
       Plaintiff-Appellee,                             )
                                                       )   ON APPEAL FROM THE UNITED
v.                                                     )   STATES DISTRICT COURT FOR
                                                       )   THE WESTERN DISTRICT OF
EMMANUEL NATHANIEL BUTLER,                             )   MICHIGAN
                                                       )
       Defendant-Appellant.                            )


       BEFORE: GUY, ROGERS, and DONALD, Circuit Judges.


       PER CURIAM. Emmanuel Nathaniel Butler appeals his sentence.

       Butler pleaded guilty to bank robbery, in violation of 18 U.S.C. § 2113(a), and the district

court sentenced him to 70 months in prison.        We vacated the sentence and remanded for

resentencing because the district court miscalculated Butler’s criminal history category. On

remand, the district court determined that, based on his total offense level of 20 and criminal

history category of V, Butler’s guidelines range of imprisonment was 63 to 78 months. The

court sentenced him to 65 months in prison.

       On appeal, Butler argues that the district court erred by refusing to reduce his total

offense level under USSG § 3B1.2 based on his minimal or minor role in the bank robbery. We

review for clear error a district court’s denial of a mitigating role adjustment under § 3B1.2.

United States v. Lanham, 617 F.3d 873, 888 (6th Cir. 2010). To obtain such an adjustment, a

defendant must show, at a minimum, that he is less culpable than most of the other individuals
No. 13-2347
United States v. Butler

who were involved in the criminal conduct. United States v. Solorio, 337 F.3d 580, 601-02 (6th

Cir. 2003).

       The district court did not clearly err by denying Butler’s request for a mitigating role

adjustment. The record before the district court showed that Butler and his accomplice agreed to

rob the bank, Butler drove the getaway car for the robbery, and Butler received approximately

half of the stolen money. Based on those facts, the district court could reasonably conclude that

Butler was not less culpable than the other individual who participated in the robbery. See

United States v. Lowery, 60 F.3d 1199, 1202 (6th Cir. 1995); see also United States v. Patton,

14 F. App’x 450, 455 (6th Cir. 2001).

       Accordingly, we affirm Butler’s sentence.




                                              -2-